     Case 4:20-cv-02958 Document 36 Filed on 08/23/21 in TXSD Page 1 of 1
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                                                                                           August 23, 2021
                                                                                          Nathan Ochsner, Clerk
UNITED STATES DISTRICT COURT                                SOUTHERN DISTRICT OF TEXAS



Dish Network L.L.C.                             §
                                                §
V.                                              §    CIVIL ACTION NO. H-20-2958
                                                §
Mohamed Omar, Hossam Abd                        §
Elghany, and Moustafa Maatouk,                  §
Individua,lly and Together d/b/a                §
Universe IPTV, Universe TV,                     §
World-UniverseIPTV.Com,                         §
Uni-Update.Com, and Uni-Web.Online              §

                              ORDER STRIKING DOCUMENT

        The Clerk has filed your Motion (Docket Entry No. 35)~ however, it is deficient as checked.
(L.R. refers to the Local Rule of this District).

l.     0       Document is not signed (L.R. 11.3).

2.     0       Document does not comply with L.R.11.3.A.

3.     0       Caption of the document is incomplete (L.R.10.1).

4.            No certificate of service or explanation why service is not required (L.R. 5 .3).

5.     0       Motion does not comply with L.R.7.

              a.       0      No statement of opposition or non-opposition (L.R.7.2).

               b.      0      No statement of conference between counsel (L.R. 7.1.D(l)).

               C.      0      No separate proposed order attached (L.R. 7.1.C).

6.     0       Motion to consolidate does not comply with L.R.7.6.

7.     0       Document does not comply with L.R. 83.2.

8.     0      Other:
                       ------------------------
The document is STRICKEN from the record.




Date: 8/23/2021
                                             SI LAKE
                                             SENIOR UNITED STATES DISTRICT JUDGE
